Citation Nr: 1549812	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left eye vitreal degeneration (previously rated as left eye retinal holes).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Counsel  




INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted a 10 percent disability rating for service-connected left eye vitreal degeneration (previously rated as left eye retinal holes), effective December 23, 2011.  The Veteran's claims file has since been transferred to the RO in Los Angeles, California.  

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The Board acknowledges that the Veteran has raised additional claims in her substantive appeal (VA Form 9) received in May 2014, to include entitlement to service connection for a right eye condition, osteoarthritis of the bilateral knees and elbows, calcific tendinitis of the left shoulder, gout in the right great toe, hypertension, residuals of exposure to tuberculosis, and hearing loss.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that symptoms associated with her service-connected left eye vitreal degeneration warrant the assignment of a 30 percent disability rating.  See October 2013 Notice of Disagreement.  The Board finds that additional development is needed prior to adjudication of the claim.

The severity of the Veteran's service-connected left eye vitreal degeneration remains unclear from review of the Veteran's reports in her statements of record and during the August 2013 VA QTC eye examination.  Moreover, the Veteran's statements in her October 2013 Notice of Disagreement suggest that her left eye vitreal degeneration may have worsened since it was most recently evaluated during the VA QTC eye examination in August 2013, more than two years ago.  Specifically, during the August 2013 examination, the examiner indicated that the Veteran's left eye symptoms were abated with use of glasses.  The Veteran's statements contained in her October 2013 Notice of Disagreement and May 2014 substantive appeal (VA Form 9), however, suggest that her left eye symptoms are no longer abated with use of glasses.  Given lay evidence of potential worsening of the Veteran's left eye disability, questions as to the current severity of the disability, as well as the passage of time since the August 2013 examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's left eye vitreal degeneration.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Accordingly, in order to accurately assess the severity of the Veteran's service-connected left eye vitreal degeneration, she should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).

In addition, VA treatment records were most recently obtained in September 2013.  In the Veteran's May 2014 substantive appeal she indicated that she had recently received eye glasses from VA.  Thus, ongoing VA treatment records pertaining to the Veteran's service-connected left eye disability should therefore be obtained from the Loma Linda and Las Vegas VAMCs dating since September 2013.  In addition, any eye optical coherence tomography imaging and charts contained in vista imaging as alluded to in VA treatment notes from the Loma Linda VAMC dated November 23, 2010, September 28, 2011, and August 6, 2012, should also be obtained and associated with the claims file for review.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or identify medical records from all practitioners, VA and non-VA whom she has seen for treatment of her service-connected left eye disability since December 2010.  If the Veteran completes and returns any necessary authorization forms, attempt to obtain the identified records.  All records requests and responses received must be documented in the claims file for review.

2. Regardless as to whether the Veteran responds to the above request for assistance in identifying treatment records pertinent to the claim, request from the Loma Linda and Las Vegas VAMC's all ongoing VA treatment records pertaining to her service-connected left eye disability dating since September 2013.  All eye optical coherence tomography imaging and charts contained in vista imaging, as alluded to in VA treatment notes from Loma Linda VAMC dated November 23, 2010, September 28, 2011, and August 6, 2012, should also be obtained and associated with the claims file for review.  

All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file. 

3. After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA eye examination to determine the current nature and severity of her service-connected left eye disability.  The examination must include a review of the claims file, to include a copy of this Remand.  All appropriate tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should identify and completely describe all current symptomatology.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  The pertinent rating criteria must be provided to the examiner who should address all applicable rating criteria. 

The examiner must provide a detailed rationale for all conclusions reached.  

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, provide her and her representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




